Case: 11-51260       Document: 00512293855         Page: 1     Date Filed: 07/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 2, 2013
                                     No. 11-51260
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HUMBERTO BOBADILLA-RODRIGUEZ,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:10-CR-1706-1


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
       Humberto Bobadilla-Rodriguez (Bobadilla) appeals his sentence following
his guilty plea conviction to possession of marijuana with intent to distribute.
He challenges the district court’s imposition of a five-year period of ineligibility
for federal benefits, arguing that his offense was not a distribution offense for
purposes of 21 U.S.C. § 862.
       As Bobadilla concedes, because he did not object to the five-year denial of
federal benefits in the district court, review is limited to plain error. See United

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-51260     Document: 00512293855      Page: 2    Date Filed: 07/02/2013

                                  No. 11-51260

States v. Silva-de Hoyos, 702 F.3d 843, 848 (5th Cir. 2012). To show plain error,
Bobadilla must demonstrate (1) that there was an error, (2) that it was clear or
obvious, and (3) that it affected his substantial rights. See Puckett v. United
States, 556 U.S. 129, 135 (2009). If he makes that showing, this court has the
discretion to correct the error, but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See id.
      Because Bobadilla’s offense of possession of marijuana with intent to
distribute was not an offense consisting of the distribution of controlled
substances under § 862(a), the district court erred in imposing the five-year
ineligibility period, that error was plain, and it affected Bobadilla’s substantial
rights. See Silva-de Hoyos, 702 F.3d at 849-50. Bobadilla contends that the
error affects the fairness, integrity, or public reputation of judicial proceedings
because it results in a sentence exceeding the statutory maximum. Bobadilla
has not, however, identified any federal benefit for which he is eligible or might
be eligible during the five-year ineligibility period imposed by the district court.
See id. at 850. Because the district court’s error did not seriously affect the
fairness, integrity, or public reputation of judicial proceedings, the district
court’s judgment is affirmed. See id.
      AFFIRMED.




                                         2